250 S.W.3d 439 (2008)
STATE of Missouri, Respondent,
v.
Jason R. JARVIS, Appellant.
No. ED 89631.
Missouri Court of Appeals, Eastern District, Division Four.
April 22, 2008.
*440 Kent Denzel, Columbia, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jason R. Jarvis (Appellant) appeals his convictions following a jury trial for forcible rape and second-degree domestic assault. We have reviewed the briefs of the parties and the record on appeal and conclude there is no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).